NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSEPH ALLEN TIDWELL,                           No.    17-56074

                Plaintiff-Appellant,            D.C. No. 2:14-cv-05072-AG-E

 v.
                                                MEMORANDUM*
PAUL GALLAGHER, M.D., in his
individual capacity,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Joseph Allen Tidwell, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical need. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004). We affirm.

      The district court properly granted summary judgment because Tidwell

failed to raise a genuine dispute of material fact as to whether Gallagher caused the

delay in providing medical records to an outside specialist. See Leer v. Murphy,

844 F.2d 628, 633 (9th Cir. 1988) (“A person deprives another of a constitutional

right, within the meaning of section 1983, if he does an affirmative act, participates

in another’s affirmative acts, or omits to perform an act which he is legally

required to do that causes the deprivation of which [the plaintiff complains].”

(citation and internal quotation marks omitted) (emphasis in original)).

      AFFIRMED.




                                          2                                     17-56074